Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
	Claims 2-23 are pending.
Claims 2-23 are rejected.
	Claim 17 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/685,896, 08/24/2017, which is a CON of 13/921,846, filed 06/19/2013, which is a DIV of 13/484,372, 05/31/2012, which claims benefit of 61/491,406, 05/31/2022, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 17/010,642 and 15/685,896 appear to be the same; i.e., instant application 17/010,642 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/685,896 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/685,896.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 2-16 and 18-23 have the effective filing date of 31 May 2011.
	Claim 17 recites subject matter that was not described in provisional application 61/491,406.
	Therefore, claim 17 has the effective filing date of 31 May 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application Nos. 15/685,896, 13/921,846 and 13/484,372.

Application Data Sheet
The Application Data Sheet (ADS) received 02 September 2020 contains an error.  In the "Domestic Benefit/National Stage Information" section (pg. 3) prior application 13/921,846 is designated as being “Patented” as its prior application status. However, application 13/921,846 was abandoned (01 November 2017).
Applicant is requested to file a corrected ADS, per the instructions below:
 	Applications filed on or after 16 September 2012 must adhere to the rules for correcting or updating incorrect information by submitting a new ADS, as per MPEP 601.05(a), which reads, in part, per 37 CFR 1.76:
(c) Correcting and updating an application data sheet. 
(1) Information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information, except that inventorship changes must comply with the requirements of § 1.48, foreign priority and domestic benefit information changes must comply with §§ 1.55 and 1.78, and correspondence address changes are governed by § 1.33(a). 

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. §371. 

Drawings
The drawings were received on 02 September 2020.  Replacement drawings were received on 08 March 2021. These drawings are objected to.
Replacement drawings 4A, 6 and 7 are objected to because they show the same figure on consecutive sheets as “continued” (i.e., “(cont.)”) figures.
The MPEP states:
MPEP 608.02 (V) Drawing standards
37 CFR 1.84 (u) Numbering of views. (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

That is, Fig. 4A (cont) should be labeled Fig. 4B (with current Fig. 4B amended to read Fig. 4C); Fig. 6 (cont) should read 6A (or the entire Figure should be amended to 6A and 6B); and Fig. 7 (cont) should read 7A (or the entire Figure should be amended to 7A and 7B).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:

Claim 17 recites: “The method of claim 16, wherein the GI disease is selected from…”, which should read: “The method of claim 16, wherein the gastrointestinal (GI) disease is selected from…”
Alternatively, claim 16 could read: “A method for reducing the effects of a gastrointestinal (GI) disease in an animal,…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 2-23 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

            The invention employs the specific strain of Bifidobacterium adolescentis BD1. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It appears that a deposit was made in this application as filed, as noted on page 8, lines 16-20 of the clean copy specification filed 08 March 2021.  However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
However, both Budapest Treaty and non-Budapest Treaty deposits must provide the following assurances, as noted above:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	It is noted that Applicants have failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above. Applicant has not made a statement that avers that the deposit was accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977). Therefore, it is not clear if bold numbers 2 and 6 have been complied with. Regardless of whether or not the deposit was made into an IDA recognized under the Budapest Treaty, the statements listed above (bold numbers 4 and 5 (repeated as (1) and (2) above) must be supplied.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 14, 15, 22 and 23 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is dependent on claim 7; claim 15 is dependent on claim 14; and claim 23 is dependent on claim 22, and contain the limitations of their respective parent claims. Therefore, claims 8, 15 and 23 are rejected for the same reason.

Claims 7, 8, 14, 15, 22 and 23 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 7 recites: “The method of claim 2, wherein the prebiotic is selected from…”
     Claim 14 recites: “The method of claim 9, wherein the prebiotic is selected from…”
     Claim 22 recites: “The method of claim 16, wherein the prebiotic is selected from…”

However, respective parent claims 2, 9 and 16 do not recite the term ‘prebiotic’.
For the purpose of compact prosecution, the claims will be interpreted to read: “Claim 7. The method of claim 6, wherein the prebiotic is selected from…”; “Claim 14. The method of claim 13, wherein the prebiotic is selected from…”; and “Claim 22. The method of claim 21, wherein the prebiotic is selected from…”


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 2-15 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Boileau et al. (U.S. Patent Application Publication No. 2009/0214499 A1).

Boileau et al. addresses some of the limitations of claims 2 and 9, and the limitations of claims 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14 and 15.
Regarding claims 2 and 9, Boileau et al. shows strains of lactic acid bacteria of the genus Bifidobacteria having probiotic activity in animals. The lactic acid bacterial strains are preferably selected from a group which includes, minimally, Bifidobacterium adolescentis (pg. 1, para. [0008]). A method of treating diarrhea in a feline comprises orally administering to the feline a composition comprising a strain of lactic acid bacteria of the genus Bifidobacteria in an amount effective to treat diarrhea in the feline (pg. 11, claim 1 [Claim 2- A method for reducing gut permeability in an animal, said method comprising: administering to said animal an effective amount of a composition comprising microbial strain Bifidobacterium adolescentis] [Claim 9- A method for establishing or maintaining a health gastrointestinal flora in an animal, the method comprising: administering to said animal an effective amount of a composition comprising microbial strain Bifidobacterium adolescentis]).
Regarding claims 3 and 10, the strain of lactic acid bacteria of the genus Bifidobacteria can be used to deliver probiotic benefit following oral consumption in animals, preferably companion animals or humans (pg. 3, para. [0040] [Claims 3 and 10- the animal is a human]).
	Regarding claims 4 and 11, preferably, the lactic acid bacteria are given at a dose of from 1.0E+04 to 1.0E+14 CFU per day, more preferably from 1.0E+06 to 1.0E+ 12 CFU per day (pg. 6, para. [0065] [Claims 4 and 11- the effective amount is from about 102 CFU/day to about 1012 CFU/day]). 
	Regarding claims 5 and 12, the composition is in the form of a gravy. Further non-limiting examples of supplements suitable for use include powders, oil suspensions, milk-based suspensions, cheeses, cocoa-butter-based compositions and pills or capsules (pg. 7, para. [0076] thru [0077] [Claims 5 and 12- the composition is formulated as a powder, a tablet, a capsule, a liquid suspension]).
	Regarding claims 6 and 13, the compositions comprising the bacteria of the
described invention may also comprise a prebiotic (pg. 6, para. [0070] [Claims 6 and 13- further comprising administering a prebiotic to said animal]).
	Regarding claims 7, 8, 14 and 15, non-limiting examples of suitable prebiotics include oligosaccharides, such as inulin and its hydrolysis products, minimally, fructooligosaccharides and galacto-oligosaccharides (pg. 6, para. [0070] [Claims 7 and 14- the prebiotic is selected from the group consisting of galactooligosaccharide (GOS), fructooligosaccharide (FOS), inulin, and combinations thereof] [Claims 8 and 15- the prebiotic is GOS]).

	It is noted that the preambles of claims 2 and 9 are considered to recite intended uses of the described methods and, are, therefore, not examinable limitations of the claims.
	Claim 2 recites: “A method for reducing gut permeability in an animal, said method comprising: administering to said animal an effective amount of a composition comprising microbial strain Bifidobacterium adolescentis BD 1.”
	Claim 9 recites: “A method for establishing or maintaining a healthy gastrointestinal flora in an animal, said method comprising: administering to said animal an effective amount of a composition comprising microbial strain Bifidobacterium adolescentis BD1.”
	However, the claims are understood to mean that the composition comprising microbial strain Bifidobacterium adolescentis BD1 can be administered to any animal experiencing any physical condition. In addition, there is no recitation in the claims with regard to a positive outcome being reached after the performance the administration step. Deletion of the preamble phrase does not affect the structure or steps of the claimed invention (See MPEP 2111.02.)
Prior art will be applied according to this interpretation.

Boileau et al. does not show: 1) Bifidobacterium adolescentis BD1 [Claims 2 and 9].

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the methods for reducing gut permeability, and establishing or maintaining a healthy gastrointestinal (GI) flora in an animal by administering a composition comprising the bacterium Bifidobacterium adolescentis, as shown by Boileau et al., by substituting strain B. adolescentis BD1 [Claims 2 and 9], with the B. adolescentis bacterium, shown by Boileau et al., in a method for reducing gut permeability in an animal, and/or establishing or maintaining a healthy gastrointestinal flora in an animal, with a reasonable expectation of success, because Boileau et al. shows that the cited B. adolescentis bacterium, can be used in methods identical to the claimed methods; e.g., with regard to the levels of effective amount and administering prebiotics as well to said animal (MPEP 2143 (I)(B(3)). That is, the substitution of the claimed B. adolescentis BD1 strain with the B. adolescentis prior art strain could be made with the reasonably predictable expectation that the prior art strain would reduce gut permeability and establish or maintain healthy GI flora (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because the composition comprising the B. adolescentis strain, shown by Boileau et al., exhibits all of the properties of the instantly claimed composition comprising the B. adolescentis BD1 strain: 1) it can be administered to a human; 2) the effective amount is 102 CFU/day to 1012 CFU/day; 3) it may be formulated as a powder, tablet or liquid suspension; 4) a prebiotic can be administered with the composition; and 5) the prebiotic can be fructooligosaccharides or galactooligosaccharides. That is, the substitution of the claimed B. adolescentis BD1 strain with the B. adolescentis prior art strain could be made without the need for further modifications of the composition to be administered.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 16-23 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Boileau et al. (U.S. Patent Application Publication No. 2009/0214499 A1).

Boileau et al. addresses some of the limitations of claim 16, and the limitations of claims 17, 18, 19, 20, 21, 22 and 23.
Regarding claims 16 and 17, Boileau et al. shows strains of lactic acid bacteria of the genus Bifidobacteria having probiotic activity in animals. The lactic acid bacterial strains are preferably selected from a group which includes, minimally, Bifidobacterium adolescentis (pg. 1, para. [0008]). A method of treating diarrhea in a feline comprises orally administering to the feline a composition comprising a strain of lactic acid bacteria of the genus Bifidobacteria in an amount effective to treat diarrhea in the feline (pg. 11, claim 1). The probiotic benefit maintains and improves the overall health of the animal. Non-limiting elements of animal health and physiology that benefit, either in therapeutically relieving the symptoms of, or disease prevention by prophylaxis include, minimally, irritable bowel syndrome, diarrhea, and allergy (pg. 3, para. [0040] [Claim 16- A method for reducing the effects of a gastrointestinal disease in an animal, said method comprising: administering to said animal an effective amount of a composition comprising microbial strain Bifidobacterium adolescentis] [Claim 17- the GI disease is selected from a group that includes diarrhea, irritable bowel syndrome, food allergy]). 
Regarding claim 18, the strain of lactic acid bacteria of the genus Bifidobacteria can be used to deliver probiotic benefit following oral consumption in animals, preferably companion animals or humans (pg. 3, para. [0040] [Claim 18- the animal is a human]).
	Regarding claim 19, preferably, the lactic acid bacteria are given at a dose of from 1.0E+04 to 1.0E+14 CFU per day, more preferably from 1.0E+06 to 1.0E+ 12 CFU per day (pg. 6, para. [0065] [Claim 19- the effective amount is from about 102 CFU/day to about 1012 CFU/day]). 
	Regarding claim 20, the composition is in the form of a gravy. Further non-limiting examples of supplements suitable for use include powders, oil suspensions, milk-based suspensions, cheeses, cocoa-butter-based compositions and pills or capsules (pg. 7, para. [0076] thru [0077] [Claim 20- the composition is formulated as a powder, a tablet, a capsule, a liquid suspension]).
	Regarding claim 21, the compositions comprising the bacteria of the
described invention may also comprise a prebiotic (pg. 6, para. [0070] [Claim 21- further comprising administering a prebiotic to said animal]).
Regarding claims 22 and 23, non-limiting examples of suitable prebiotics include oligosaccharides, such as inulin and its hydrolysis products, minimally, fructooligosaccharides and galacto-oligosaccharides (pg. 6, para. [0070] [Claim 22- the prebiotic is selected from the group consisting of galactooligosaccharide (GOS), fructooligosaccharide (FOS), inulin, and combinations thereof] [Claim 23- the prebiotic is GOS]).

Boileau et al. does not show: 1) Bifidobacterium adolescentis BD1 [Claim 16].

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for reducing the effects of a gastrointestinal disease in an animal by administering a composition comprising the bacterium Bifidobacterium adolescentis, as shown by Boileau et al., by substituting claimed strain B. adolescentis BD1 [Claim 16], with the B. adolescentis bacterium, shown by Boileau et al., in a method for reducing the effects of a gastrointestinal (GI) disease in an animal, with a reasonable expectation of success, because Boileau et al. shows that the cited B. adolescentis bacterium, can be used to reduce the effects of specific GI diseases, such as irritable bowel syndrome, diarrhea, and allergy, as instantly claimed (MPEP 2143 (I)(B(3)). That is, the substitution of the claimed B. adolescentis BD1 strain with the B. adolescentis prior art strain could be made with the reasonably predictable expectation that the prior art strain would reduce the effects of a GI disease in an animal (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because the composition comprising the B. adolescentis strain, shown by Boileau et al., exhibits all of the properties of the instantly claimed composition comprising the B. adolescentis BD1 strain: 1) it can be administered to a human; 2) the effective amount is 102 CFU/day to 1012 CFU/day; 3) it may be formulated as a powder, tablet or liquid suspension; 4) a prebiotic can be administered with the composition; and 5) the prebiotic can be fructooligosaccharides or galactooligosaccharides. That is, the substitution of the claimed B. adolescentis BD1 strain with the B. adolescentis prior art strain could be made without the need for further modifications of the composition to be administered.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                 



/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651